DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to claims dated 10/11/2021
Claims pending: 1-19
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“by a first module within an advertising engine” and ”by a second module within an advertising engine”  in claims 4
“a content engine.. configured to” in claims 1- 4 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The first and second modules as per specification paragraph [57] are “software applications or software services (e.g., a set of related software applications) configured to execute on one or more hardware processors”. 
“Advertising engine” as per specification paragraph [56] is “the advertising engine (100) is a software application or a software service (e.g., a set of related software applications) configured to execute on one or more hardware processors.”
“Content engine” as per specification paragraph [9] is a software program executing on a processor.
All claims dependent on the claims identified above are also interpreted under 35 U.S.C. 112(f) due to the virtue of their respective direct and indirect dependencies.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections using prior art

No prior art was found to teach or make obvious all the limitations as claimed. Since the prior arts fail to disclose, suggest or teach all the claimed limitations, prior art rejection has not been presented. The claims are similar in scope as the allowed claims in the parent case and are therefore found allowable for the same reason. No prior art was found to teach or make obvious the limitations “platform-independent initial content is provided in a static and predefined format to different types of client computing devices, the initial content is server-side encoded for eventual display by the client computing device, and the platform-independent initial content is displayed by the client computing device; receive a user engagement request generated based on a user input associated with the initial content; render, in response to the user engagement request, user-interactive secondary content in a platform-dependent format for the platform of the client computing device based on the platform identification, wherein the rendering includes server-side video encoding” in combination with the rest of the limitations.

Double Patenting
Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10594763 and claims 1-20 of U.S. Patent No. US 11146616. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-20 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of patents No. US 10594763 and US 11146616.
Current Application
US 10594763
1. A system for providing platform-independent content for thin client applications executing on client computing devices, the system comprising: a computer processor; and a content engine executing on the computer processor and configured to: receive an initial content request identifying a platform of a client computing device from a thin client application executing on the client computing device, wherein the client computing device is communicatively coupled with a network; 
provide platform-independent initial content for the client computing device in response to the initial content request, wherein: platform-independent initial content is provided in a static and predefined format to different types of client computing devices, the initial content is server-side encoded for eventual display by the client computing device, and 

the platform-independent initial content is displayed by the client computing device; receive a user engagement request generated based on a user input associated with the initial content; render, in response to the user engagement request, user-interactive secondary content in a platform-dependent format for the platform of the client computing device based on the platform identification, wherein the rendering includes server-side video encoding; and provide the rendered secondary content for display in a thin client application executing on the client computing device.
Independent claims 5 and 15 are similar in scope to claim 1.
Dependent claims 2-4, 6-14 and 16-19 are same as or similar in scope to dependent claims in the patent as listed.
1. A system for providing platform-independent content for thin client applications executing on client computing devices, the system comprising: a computer processor; and a content engine executing on the computer processor and configured to: receive an initial content request identifying a platform of a client computing device from a thin client application executing in fullscreen mode on the client computing device; 


provide platform-independent initial content for the client computing device in response to the initial content request, wherein: platform-independent initial content is provided in a static and predefined format to different types of client computing devices, the initial content is server-side encoded in response to an incapability of encoding the initial content by the thin client application, and 
the platform-independent initial content is displayed by the client computing device; receive a user engagement request generated based on a user input associated with the initial content; render, in response to the user engagement request, user-interactive secondary content in a platform-dependent format for the platform of the client computing device based on the platform identification, wherein the rendering includes server-side video encoding; and provide the rendered secondary content for display in a thin client application executing on the client computing device.


Claims 2-4, 7-15, 17-20 respectively.


	
US 11146616
Current application
1. A system for executing thin client applications, the system comprising: a computer processor; and a thin client application executing on the computer processor and configured to: generate, by the thin client application executing on the computer processor of a client computing device, an initial content request identifying a platform of the client computing device; send the initial content request to a content provider; receive platform-independent initial content from the content provider in response to the initial content request, wherein: platform-independent initial content is provided in a static and predefined format to different types of client computing devices, and the initial content is server-side encoded in response to an incapability of encoding the initial content by the thin client application; display the initial content on a display component of the client computing device; detect, after displaying the initial content, a user input associated with the initial content; send, based on the user input, a user engagement request for secondary content; receive, by the thin client application and from a content engine external to the client computing device, user-interactive secondary content server-side rendered in a platform-dependent format of the client computing device based on the platform identification, wherein the server-side rendering includes video encoding; and display the secondary content on the display component.
Claim 1

 Claims 2, 7, 11, 13, 2-4, 6-11, 13-14, 15 and 8 respectively

1. A system for providing platform-independent content for thin client applications executing on client computing devices, the system comprising: a computer processor; and a content engine executing on the computer processor and configured to: receive an initial content request identifying a platform of a client computing device from a thin client application executing on the client computing device, wherein the client computing device is communicatively coupled with a network; 
provide platform-independent initial content for the client computing device in response to the initial content request, wherein: platform-independent initial content is provided in a static and predefined format to different types of client computing devices, the initial content is server-side encoded for eventual display by the client computing device, and 
the platform-independent initial content is displayed by the client computing device; receive a user engagement request generated based on a user input associated with the initial content; render, in response to the user engagement request, user-interactive secondary content in a platform-dependent format for the platform of the client computing device based on the platform identification, wherein the rendering includes server-side video encoding; and provide the rendered secondary content for display in a thin client application executing on the client computing device.
Other independent claims 5 and 15 are similar in scope to claim 1
Dependent Claims 2-14, 16-119 are the same as or similar to the dependent claims listed in the table.



Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in attached 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735.  The examiner can normally be reached on Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mandrita Brahmachari/Primary Examiner, Art Unit 2176